                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of
the United States of America,

               Plaintiff,                           Case No. 2:20-cv-01785-BHL
      vs.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

               Defendants.

     DISCLOSURE STATEMENT OF PROPOSED INTERVENOR-DEFENDANTS
  WISCONSIN STATE CONFERENCE NAACP, DOROTHY HARRELL, WENDELL J.
                  HARRIS, SR., AND EARNESTINE MOSS

       The undersigned counsel of record for Proposed Intervenor-Defendants Wisconsin State

Conference NAACP, Dorothy Harrell, Wendell J. Harris, Sr., and Earnestine Moss furnishes the

following in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

       The Wisconsin State Conference NAACP is a non-partisan, nonprofit membership

organization that does not have a parent corporation, and no publicly held corporation owns 10%

or more of its stock.

       Dated this 4th day of December, 2020.




            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 29
                              s/ Mark M. Leitner
                              Joseph S. Goode (WI State Bar No. 1020886)
                              Mark M. Leitner (WI State Bar No. 1009459)
                              John W. Halpin (WI State Bar No. 1064336)
                              Allison E. Laffey (WI State Bar No. 1090079)
                              LAFFEY, LEITNER & GOODE LLC
                              325 E. Chicago Street, Suite 200
                              Milwaukee, WI 53202
                              (414) 312-7003 Phone
                              (414) 755-7089 Facsimile
                              jgoode@llgmke.com
                              mleitner@llgmke.com
                              jhalpin@llgmke.com
                              alaffey@llgmke.com

                              Kristen Clarke (admission pending)
                              Jon Greenbaum
                              Ezra Rosenberg
                              Ajay Saini (admission pending)
                              Jacob Conarck
                              Ryan Snow (admission pending)
                              LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                              UNDER LAW
                              1500 K Street NW, 9th Floor
                              Washington, DC 20005
                              (202) 662-8315 (phone)
                              (202) 783-0857 (fax)
                              kclarke@lawyerscommittee.org
                              jgreenbaum@lawyerscommittee.org
                              erosenberg@lawyerscommittee.org
                              asaini@lawyerscommittee.org
                              jconarck@lawyerscommittee.org
                              rsnow@lawyerscommittee.org

                              Attorneys for Intervenor-Defendants Wisconsin
                              State Conference NAACP, Dorothy Harrell,
                              Wendell J. Harris, Sr., and Earnestine Moss




                              2
Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 29
